Bell, Presiding Judge.
1. The State Highway Department brought condemnation proceedings against J. R. Kimbell to acquire a part of condemnee’s land for construction of an interstate highway. In examining one of its witnesses on the trial, condemnor asked the witness whether condemnee could “go to the court of ordinary” to acquire a private way into that portion of his property which would be landlocked by the highway. While the court correctly excluded the testimony as to a legal conclusion, which this question was calculated to elicit, nevertheless the question merely suggested matter which the jury would be authorized to take into consideration in fixing consequential damages to the land not taken. See State Hwy. Dept. v. Ball, 112 Ga. App. 480, 483 (145 SE2d 577). The question therefore did not furnish any basis for the grant of a mistrial.
2. The second enumeration alleges error in the court’s charge to the jury, as to which there was no objection made on the trial. This ground has no merit. Georgia Power Co. v. Maddox, 113 Ga. App. 642, 647 (3) (149 SE2d 393); Palmer v. Stevens, 115 Ga. App. 398 (17).

Judgment affirmed.